     Case 8:20-bk-11560-TA        Doc 35 Filed 01/15/21 Entered 01/15/21 18:11:53              Desc
                                   Main Document    Page 1 of 11



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     NAJAH J. SHARIFF (SBN 201216)
 4   Assistant United States Attorney
            Federal Building, Suite 7211
 5          300 North Los Angeles Street
            Los Angeles, California 90012
 6          Telephone: (213) 894-2534
            Facsimile: (213) 894-0115
 7          E-mail: Najah.shariff@usdoj.gov

 8   Attorneys for United States of America

 9
                                    UNITED STATES DISTRICT COURT
10
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                           SANTA ANA DIVISION
12
     In re:                                                Case No. 8:20-bk-11560-TA
13
     JOE ANTHONY SANTA MARIA,                              Chapter 7
14
                                     Debtor.               UNITED STATES’ NOTICE OF MOTION AND
15                                                         MOTION TO DELAY ENTRY OF DISCHARGE
                                                           FROM JANUARY 15, 2021, TO MARCH 15,
16                                                         2021 TO PRESERVE STANDING TO FILE A
                                                           MOTION TO CONVERT CASE FROM
17                                                         CHAPTER 7 TO A CASE UNDER CHAPTER 11
                                                           PURSUANT TO 11 U.S.C. § 706; AND
18                                                         DECLARATION OF ERICA HIGHBAUGH IN
                                                           SUPPORT THEREOF
19

20                                                         Hearing Date:      February 9, 2021
                                                           Hearing Time:      11:00 a.m.
21                                                                            Courtroom 5B
                                                                              411 W. Fourth Street
22                                                                            Santa Ana, CA 92701

23

24
              PLEASE TAKE NOTICE that at the time and date shown above, THE UNITED STATES OF
25
     AMERICA (hereinafter “United States”), on behalf of its agency, the INTERNAL REVENUE
26
     SERVICE (hereinafter “IRS”), will, and hereby does, move for an Order delaying the entry of
27
     discharge of the above-reference debtor, Joe Anthony Santa Maria (hereinafter “Debtor”), until such
28

                                                       1
     Case 8:20-bk-11560-TA          Doc 35 Filed 01/15/21 Entered 01/15/21 18:11:53               Desc
                                     Main Document    Page 2 of 11



 1   time as the United States can file a motion to convert the above captioned case to a case under chapter

 2   11, pursuant to U.S.C. § 706. The current deadline for entry of discharge of the Debtor is through and

 3   including January 15, 2021. See Document No. 33. For the reasons set forth below, the United States

 4   requests for entry of an order delaying the discharge of the Debtor through and including March 15,

 5   2021.

 6           The basis for this Notice of Motion and the Motion is set forth in the attached Memorandum of

 7   Points and Authorities, the Declaration of Erica Highbaugh, the pleadings and record in this case, and

 8   all other evidence properly presented to the Court.

 9            PLEASE TAKE FURTHER NOTICE that Local Bankruptcy Rule 9013-1(f) requires a formal

10   response at least fourteen (14) days before the hearing regarding the Motion. Any response must be in

11   writing, served on the undersigned, and must comply with Local Bankruptcy Rule 9013-1(f) and must

12   include a brief but complete statement of all reasons in opposition and declarations and copies of all

13   documentary evidence on which the responding party intends to rely. Pursuant to Local Bankruptcy

14   Rule 9013-1(h), papers not timely filed and served must be deemed by the Court to be consent to the

15   granting of the Motion.

16

17
                                           Respectfully Submitted,
18
                                           TRACY L. WILKISON
19
                                           Acting United States Attorney
20                                         THOMAS D. COKER
                                           Assistant United States Attorney
21                                         Chief, Tax Division
22   Date: January 15, 2021                _/s/_Najah J. Shariff____________
                                           NAJAH J. SHARIFF
23
                                           Assistant United States Attorney
24                                         Attorneys for the UNITED STATES OF AMERICA

25

26

27

28

                                                           2
     Case 8:20-bk-11560-TA         Doc 35 Filed 01/15/21 Entered 01/15/21 18:11:53                Desc
                                    Main Document    Page 3 of 11



 1                               MEMORANDUM OF POINTS AND AUTHORITIES
 2                                         I. STATEMENT OF FACTS

 3   Bankruptcy

 4          On May 30, 2020, Joe Anthony Santa Maria (hereinafter “Debtor”) filed a bankruptcy petition

 5   seeking relief under chapter 7 of the Bankruptcy Code. See Document No. 1.

 6          As of January 4, 2021, the Debtor owed unpaid income tax liability to the IRS in the total

 7   amount of $114,296.91 for the tax years 2010, 2011, 2013, 2014, 2015 and 2016, as follows:
 8                  12/31/2010                     $ 1,754.80
                    12/31/2011                     $24,183.58
 9                  12/31/2013                     $33,529.55
                    12/31/2014                     $ 1,105.45
10                  12/31/2015                     $16,847.55
                    12/31/2016                     $ 3,966.71
11                  12/31/2017                     $32,909.27

12   See Declaration of Erica Highbaugh (hereinafter “Highbaugh Decl.”) ¶ 3.
13          According to his schedules, the Debtor has accrued a total of $130,515.72 in unsecured debt,
14   $121,041.72 of it in unpaid tax debt owed to the IRS and $9,474 in non-priority unsecured debt. See
15   Document No. 1, pages 28-29 of 60.
16          According to the original schedules, the Debtor states that he is a firefighter who has been
17   employed by the Los Angeles Fire Department for 19 years earning monthly gross wages of $20,573.91.
18   See Document No. 1, pages 32 of 60. On September 8, 2020, the Debtor filed an amended Schedule I
19   clarifying that his monthly gross wages is in the amount of $9,888.26 and that his monthly overtime pay
20   is $10,685.68 for a total of $20,573.91. See Document No. 14, page 3 of 6.
21          On September 11, 2020, the U.S. Trustee (hereinafter “Trustee”)’s Office filed a Notice of Motion
22   and Motion to Delay Entry of Discharge and to Extend Time to File a Motion to Convert Case to A Case
23   Under Chapter 11 to December 15, 2020 (hereinafter “Trustee’s Motion”). See Document No. 15.
24   As stated in the Trustee’s Motion, “The United State Trustee believes that the Debtor has the ability to
25   repay most if not all his non-consumer debt to his creditors, pursuant to a chapter 11 plan, within a three
26   to five year period… the United States Trustee believes that from a purely Schedule I and Schedule J
27   analysis, which is the test under section 706, the Debtor has more than enough disposable income to fund
28   a plan, when deducting from the expense side, expenses the United States Trustee believes are
                                                         3
     Case 8:20-bk-11560-TA             Doc 35 Filed 01/15/21 Entered 01/15/21 18:11:53                Desc
                                        Main Document    Page 4 of 11



 1   inappropriate. Moreover, in order to substantiate the United States Trustee suspicions regarding expenses the

 2   Debtor is taking, some amount of limited discovery will be necessary in order to verify income, domestic

 3   support obligations and deductions taken from the Debtor’s monthly pay for retirement. The United States

 4   Trustee believes that on or before December 15, 2020, he will be in a position to make a determination whether

 5   a motion to convert this case, pursuant to section 706, is warranted. In the meantime, a delay in entry of

 6   discharge is necessary in order to preserve the standing of the United States Trustee to file a motion under

 7   section 706. The United States Trustee anticipates that the entry of a discharge would create legal and

 8   procedurally challenges to bringing a motion under section 706 without the extension of time delaying entry

 9   of discharge. The extension should not be prejudicial to the Debtor, as the automatic stay remains in place,

10   thus preventing any attempt, on the part of creditors, to pursue collection efforts.” See Document No. 15, page

11   2 of 84.

12              By a stipulation between the Trustee and the Debtor, the Debtor agreed not to oppose the delay of an

13   order of discharge to December 16, 2020, and agreed to cooperate fully with the discovery requests. See

14   Document No. 20. By an amended Order dated October 13, 2020, the Court approved the stipulation and

15   ordered that the discharge of the Debtor will not be entered until after December 16, 2020, and may be

16   extended beyond that date, for good cause. See Document No. 26.

17              On December 14, 2021, a second stipulation between the Trustee and the Debtor provided the Trustee

18   additional time until January 15, 2021, to conduct its investigation and determine whether grounds exits to

19   convert a case under chapter 11, which was approved by the order entered by the Court on December 15,

20   2020. See Document Nos. 32 and 33.

21              On December 8, 2020, the Debtor filed an Amended Schedules I and J indicating that he makes

22   monthly gross wages in the amount of $10,356.23 and overtime pay of $10,886.09 for a total amount of

23   $21,242.32. See Document No. 30.

24              On December 14, 2020, the Debtor filed another Amended Schedule I and J indicating that he makes

25   monthly gross wages in the amount of $10,356.23 and overtime pay of $3,201.79 for a total amount of

26   $13,558.02. See Document No. 31.

27

28

                                                             4
     Case 8:20-bk-11560-TA         Doc 35 Filed 01/15/21 Entered 01/15/21 18:11:53                  Desc
                                    Main Document    Page 5 of 11



 1                                           II. LEGAL DISCUSSION

 2          A. There is cause for the Court to extend the deadline for entry of the order of discharge
            from January 15, 2021, through and including March 15, 2021, to allow the United States
 3          to complete its investigation and file a motion to convert case from chapter 7 to chapter 11
            under Section 706.
 4

 5           11 U.S.C. § 706(b) states in relevant part that “[o]n request of a party in interest and after

 6   notice and a hearing, the court may convert a case under this chapter to a case under chapter 11 of this
 7   title at any time.” The Bankruptcy Court has broad discretion to determine whether a case should be
 8
     converted under § 706(b).
 9
            In this case, the Trustee filed a motion seeking to extend the deadline for entry of order of
10
     discharge and for additional time to investigate to make a determination whether there is adequate basis
11

12   to convert this case from a chapter 7 to chapter 11 pursuant to Section 706(b). See Document No. 15.

13   By orders dated October 13, 2020, and December 15, 2020, the Court granted the Trustee’s request

14   delaying the entry of discharge through and including January 15, 2021. See Document Nos. 26 and 33.
15          Here, the bankruptcy record reflects that the Debtor is an individual debtor with primarily non-
16
     consumer debts and a secure high paying job. According to the Debtor’s Statement of Financial
17
     Affairs he made $182,639.00 in 2018; $208,692.00 in 2019 and from January 1, 2020 through May 30,
18
     2020 already bankrolled $104,880.15 with seven months left in the 2020 calendar year. See Document
19

20   No. 1, pages 37-38 of 60. His own schedules reflect a gross monthly income of $21,242.32, and net

21   monthly income of $10,089.40. See Document No. 30. The Debtor’s Amended Schedule J shows

22   monthly expenses of $7,696.40. See Document No. 30. Therefore, based on the Debtor’s own
23
     admission, he has at least $2,393.00 per month in net disposable income that could be used to repay
24
     creditors through a modest plan of reorganization. See Document No. 30.
25
            Since the filing of the Trustee’s Motion, the Debtor has amended his schedules numerous times,
26
     most recently on December 14, 2020, claiming that his gross monthly income is in the amount of
27

28   $13,558.02 to suggest that he does not have adequate income to fund a chapter 11 plan. See Document

                                                          5
     Case 8:20-bk-11560-TA          Doc 35 Filed 01/15/21 Entered 01/15/21 18:11:53                Desc
                                     Main Document    Page 6 of 11



 1   No. 31. The Debtor, however, has failed to provide any verification to substantiate that his income has

 2   decreased from a gross monthly income of $21,242.32 to $13,558.02.
 3
              In supplement and in consequence to the Trustee’s Motion filed at Document No. 15, the United
 4
     States is filing subject motion requesting additional time to investigate and verify what is the actual
 5
     gross monthly income of the Debtor and to make a determination whether it should file a motion to
 6
     convert this case from chapter 7 to chapter 11. The Debtor’s recent actions of amending its income and
 7

 8   expense schedules to reduce the amount of gross monthly wages earned without verification provides

 9   cause for creditor the United States to further investigate and obtain explanation as to the current
10   financial status of this Debtor to make a determination whether a conversion to chapter 11 is warranted.
11
     In addition, many of the Debtor’s deductions appear inappropriate and should be further evaluated. The
12
     Debtor’s unverified assertions that his income is declining needs to be further addressed and more fully
13
     investigated for accuracy.
14

15            In concurrence with the Trustee’s Motion, the United States agrees that while there is no time

16   limit for filing a motion to convert a case to chapter 11 under section 706, the case law suggests that

17   any such motion to convert a chapter 7 case to chapter 11 should be filed before the date a discharge is

18   entered. See In re Baker, 503 B.R. 751 (Bankr. M.D. Fla. 2013); and In re Gordon, 465 B.R. 683

19   (Bankr. N.D. Ga. 2012). Furthermore, section 105 of the Bankruptcy Code empowers the Court to

20   issue any order, process, or judgment that is necessary or appropriate to carry out the provisions of this

21   title.

22            Finally, the United States asserts that there is no immediate prejudice to the Debtor. The Debtor

23   will continue to receive protection with the automatic stay, including to stop any wage garnishment, a

24   reason for the Debtor filing a chapter 7 case. The wage garnishment has been stayed and is likely to
25   remain stayed pending the conclusion of the government’s investigation. Not granting an extension,
26
     however, would force litigation over whether a party in interest has standing to file a section 706
27
     motion after a discharge has been entered.
28

                                                          6
     Case 8:20-bk-11560-TA         Doc 35 Filed 01/15/21 Entered 01/15/21 18:11:53               Desc
                                    Main Document    Page 7 of 11



 1          WHEREFORE, the United States, on behalf of its agency, the IRS, respectfully requests that

 2   this Court extend the deadline for entry of the order of discharge from January 15, 2021, through and
 3
     including March 15, 2021, to allow the United States to complete its investigation and file a motion to
 4
     convert the current chapter 7 case to a case under chapter 11 pursuant to Section 706.
 5
                                                      Respectfully submitted,
 6
                                                      TRACY L. WILKISON
 7                                                    Acting United States Attorney
                                                      THOMAS D. COKER
 8                                                    Assistant United States Attorney
                                                      Chief, Tax Division
 9
      Dated: January 15, 2021                            /s/ Najah J. Shariff
10                                                    NAJAH J. SHARIFF
                                                      Assistant United States Attorney
11                                                    Attorneys for the UNITED STATES OF AMERICA
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                        7
     Case 8:20-bk-11560-TA          Doc 35 Filed 01/15/21 Entered 01/15/21 18:11:53                Desc
                                     Main Document    Page 8 of 11


 1                               DECLARATION OF ERICA HIGHBAUGH
 2          I, Erica Highbaugh, declare and state as follows:
 3
            1. I am employed as an Insolvency Specialist for the Internal Revenue Service in Indianapolis,
 4
     Indiana.
 5
            2. In my capacity as an Insolvency Specialist, I have been assigned responsibility for the Joe
 6
     Anthony Santa Maria (hereinafter “Debtor”) bankruptcy, case no. 8:20-bk-11560-TA, filed in the
 7

 8   United States Bankruptcy Court for the Central District of California. I have personal knowledge of the

 9   facts contained in this declaration.
10          3. As of January 4, 2021, the Debtor owed unpaid income tax liability to the IRS in the total
11
     amount of $114,296.91 for the tax years 2010, 2011, 2013, 2014, 2015 and 2016, as follows:
12
                    12/31/2010                     $ 1,754.80
13                  12/31/2011                     $24,183.58
                    12/31/2013                     $33,529.55
14                  12/31/2014                     $ 1,105.45
                    12/31/2015                     $16,847.55
                    12/31/2016                     $ 3,966.71
15
                    12/31/2017                     $32,909.27
16
            4. The facts stated in this declaration are true of my own personal knowledge, except as to any
17
     matters stated on information and believe, and as to those matters, I am informed and believe them to
18
     be true. If called as a witness in this matter, I could and would competently testify to the matters set
19
     forth below.
20

21   ///

22   ///
23   ///
24
     ///
25
     ///
26
     ///
27

28                                                        1
     Case 8:20-bk-11560-TA           Doc 35 Filed 01/15/21 Entered 01/15/21 18:11:53                    Desc
                                      Main Document    Page 9 of 11


 1           Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is true and
 2
     correct.
 3
             Executed this 15 day of January, 2021, at Indianapolis, Indiana.
 4

 5
                                                         /s/ Erica Highbaugh 1
 6
                                                     Erica Highbaugh
 7                                                   Insolvency Specialist
                                                     Internal Revenue Service
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
             1
                Due to the COVID-19 pandemic and the stay-at-home order by California Governor Gavin Newsom,
25   the undersigned declarant is unable to comply with LBR 9011-1 to provide a holographic signature; and,
     consequently, pursuant to General Order 20-02 and subsequent orders, the undersigned declarant hereby attests
26   that she concurs to the filing’s content and have authorized the filing with her /s/ Erica Highbaugh electronic
     signature.
27

28                                                          2
            Case 8:20-bk-11560-TA                  Doc 35 Filed 01/15/21 Entered 01/15/21 18:11:53                                     Desc
                                                   Main Document    Page 10 of 11



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
300 N. Los Angeles Street, Room 7211
Los Angeles, CA 90012

A true and correct copy of the foregoing document entitled (specify): United States’ Notice of Motion and Motion to Delay
Entry of Discharge From January 15, 2021 to March 15, 2021 to Preserve Standing to File a Motion to Convert Case
From Chapter 7 to a Case Under Chapter 11 Pursuant to 11 U.S.C. § 706; and Declaration of Erica Highbaugh in Support
Thereof will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  01/15/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 01/19/2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)               , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

        Pursuant to Chief Judge Maureen A. Tighe’s Revised Interim Procedures Re: COVID 19, a Judge’s
        Copy of the Motion is not being served on Judge Theodore C. Albert chambers, as required under LBR
        5005-2(d).

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 01/15/2021                       Barbara Le
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:20-bk-11560-TA                  Doc 35 Filed 01/15/21 Entered 01/15/21 18:11:53                                     Desc
                                                   Main Document    Page 11 of 11




                                    PROOF OF SERVICE OF DOCUMENT (Attachment)

1.   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):


        Frank Cadigan frank.cadigan@usdoj.gov
        Nicholas W Gebelt ngebelt@goodbye2debt.com
        Richard A Marshack (TR) pkraus@marshackhays.com,
         rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov


2.   SERVED BY UNITED STATES MAIL:

         Joe Anthony Santa Maria
         1603 El Rancho Drive
         La Habra, CA 90631




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
